PER CURIAM.
The appeal is from a final decree dismissing a libel by which appellants sought possession of the' “S. S. Kotkas”, also known as the “Farida”. Upon dismissal of the libel the ship was released to its Master. Appeal was taken without the filing of a supersedeas bond, and it appears that the vessel is now beyond the territorial jurisdiction of the court. There is now no subject-matter upon which the judgment of this Court could operate to give relief to appellant. The case is, therefore, dismissed; appellant to pay costs. Canal Steel Works, Inc. v. One Drag Line Dredge, 5 Cir., 48 F.2d 212, 213. Appellant contends, however, that the libel was not only in rem but also in personam, against the Master, and that the court did not lose jurisdiction by departure of the res. A review of the record discloses no personal service upon the Master. Cf. The Florida, 5 Cir., 133 F.2d 719.
Appeal dismissed.